Response to Amendment
The amendments filed July 6th, 2022 has been entered. Claims 1-6 and 9-20 remain pending. Claims 21-22 are newly added. Claims 7-8 have been canceled. Claims 1, 6, 9, 15, 16 and 20 have been amended. 

Reasons for Allowance
Claims 1-6 and 9-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a mode analysis system for providing control input adjustment for an aircraft or a method for controlling an aircraft, comprising: receiving mode sensor data from one or more mode sensors, wherein the mode sensor data indicates movement of structural elements of a rotorcraft associated with the one or more mode sensors, wherein each mode sensor of the one or more mode sensors is connected to a respective lead-lag damper of a plurality of lead-lag dampers, wherein each lead-lag damper of the plurality of lead-lag dampers is associated with a rotor blade of a plurality of rotor blades attached to a yoke by a bearing, wherein each lead-lag damper is separate from the bearing associated with the respective rotor blade, and wherein each lead-lag damper is connected between the yoke of the aircraft and a control horn of the respective rotor blade, wherein the mode sensor data indicates measurement of a movement of a respective rotor blade associated with movement of a piston of a respective leaf-lag damper as the piston that extends or retracts to dampen movement of the respective rotor blade; decomposing the mode sensor data into decomposed mode data associated with fundamental modes of the structural elements, wherein the decomposed mode data is decomposed rotor mode data comprising data of a plurality of modes of the plurality of rotor blades, wherein each mode of the plurality of modes is a structural mode of the fundamental modes of the structural elements of the aircraft associated with the one or more mode sensors, wherein the number of modes of the plurality of modes is the same as the number of rotor blades of the plurality of rotor blades, wherein the plurality of modes comprises as least a first order collective mode, a first order regressing cyclic mode and a first order advancing cyclic mode, and wherein the decomposing the mode sensor data comprises: transforming the mode sensor data from a time domain into frequency domain mode sensor data; generating decomposed frequency domain data by performing a frequency domain inverse transformation on the frequency domain mode sensor data according to an inverse transformation matrix; and transforming the decomposed frequency domain data into the decomposed mode data in the time domain; providing, to a flight control computer (FCC) disposed on the aircraft and connected to one or more actuators, result data associated with the decomposed mode data; and providing, by the FCC, a control signal to the one or more actuators according to an association between the decomposed mode data and one or more rotorcraft parameters associated with the one or more actuators.
Garcia et al. (US 2017/0267338 A1) in view of Bechhoefer et al. (US 2011/0191040 A1), Schank (US 8,955,792 B2), Ferris et al. (US 4,178,130), Bochnak (US 3,972,396), and Stamps et al. (US 2011/0027083 A1) teach a similar mode analysis system for providing control input adjustment for an aircraft and method for controlling an aircraft as the claimed invention.
However, Garcia et al. (US 2017/0267338 A1) in view of Bechhoefer et al. (US 20110191040 A1), Schank (US 8955792 B2), Ferris et al. (US 4,178,130), Bochnak (US 3,972,396), and Stamps et al. (US 2011/0027083 A1) lacks wherein each mode sensor of the one or more mode sensors is connected to a respective lead-lag damper of a plurality of lead-lag dampers, wherein each lead- lag damper of the plurality of lead-lag dampers is associated with a rotor blade of a plurality of rotor blades attached to a yoke by a bearing, wherein each lead-lag damper is separate from the bearing associated with the respective rotor blade, and wherein each lead-lag damper is connected between the yoke of the aircraft and a control horn of the respective rotor blade, wherein the mode sensor data indicates measurement of a movement of a respective rotor blade associated with movement of a piston of a respective leaf-lag damper as the piston that extends or retracts to dampen movement of the respective rotor blade; decomposing the mode sensor data into decomposed mode data associated with fundamental modes of the structural elements, wherein the decomposed mode data is decomposed rotor mode data comprising data of a plurality of modes of the plurality of rotor blades, wherein each mode of the plurality of modes is a structural mode of the fundamental modes of the structural elements of the aircraft associated with the one or more mode sensors, wherein the number of modes of the plurality of modes is the same as the number of rotor blades of the plurality of rotor blades, wherein the plurality of modes comprises as least a first order collective mode, a first order regressing cyclic mode and a first order advancing cyclic mode. Specifically, “Garcia merely teaches that the collective and cyclic inputs are inputs to the swashplate. The collective and cyclic inputs of Garcia are not "structural mode[s] of the fundamental modes of the structural elements of the aircraft associated with the one or more mode sensors," as the collective and cyclic commands taught by Garcia are not fundamental modes, they are inputs. Furthermore, the collective and cyclic inputs of Garcia are not indicated by decomposed data that is generated by "transform[ing] the mode sensor data from a time domain into frequency domain mode sensor data," "generat[ing] decomposed frequency domain data by performing a frequency domain inverse transformation on the frequency domain mode sensor data according to an inverse transformation matrix," and "transform[ing] the decomposed frequency domain data into the decomposed mode data in the time domain." Indeed, Garcia fails to teach, or even suggest the decomposition of any data, much less the decomposition of data into the cyclic and collective inputs.” (Remarks, p. 13). Further, Bechhoefer, Schank, Ferris, Bochnak, and Stamps also fail to disclose these features of the claimed invention. 
Thus the prior art does not fairly teach these features as specifically required by the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Fri 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647